Citation Nr: 1041374	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  04-26 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to disability benefits under 38 U.S.C.A. § 1151 for a 
chronic tongue disorder, claimed as a result of VA medical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran was separated from service in September 1987 
following over 21 years and 11 months of active duty.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO) 
which denied a claim of entitlement to disability benefits under 
38 U.S.C.A. § 1151 (West 2002) for a tongue disorder, claimed as 
a result of VA medical treatment.  In March 2008, the Board 
remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the previous remand, it is the Veteran's primary 
contention that oral surgery was performed underneath his tongue 
without his permission at the Gainesville, Florida VA Medical 
Center (VAMC) on February 1, 2001, and that this surgery was 
either done in a negligent manner, or that it resulted in 
additional disability that was not contemplated to be a result of 
the surgery.  The Veteran's claim has heretofore been denied 
based upon a finding that the Veteran does not currently have a 
chronic disability of the tongue, and if he did, it was not the 
result of negligence on the part of VA, or was not an 
uncontemplated additional disability.

Pertinent law and regulations provide that when a veteran suffers 
additional disability or death as the result of training, 
hospital care, medical or surgical treatment, or an examination 
by VA, disability compensation shall be awarded in the same 
manner as if such additional disability or death were service-
connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2010).

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 1997, 
as in this case, the veteran must show that the VA treatment in 
question resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an event 
which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 
U.S.C.A. § 1151.

VAMC treatment records dated February 1, 2001, reflect that the 
Veteran was seen on February 1, 2001 by T. O. Ward, DDS in the 
Oral Maxillofacial Surgery Department having called with 
complaints of a "lump" under his tongue and numbness.  
Examination showed a well healed surgical site from lingual 
frenectomy.  Palpation of the lingual frenum revealed fibrous 
healing from surgery.  Hypoestesion of the immediate area was 
described as small.  The examiner explained that it should soften 
over time and regain sensation.  The Veteran was noted to have 
been satisfied with the explanation.  It was advised that the 
tongue be checked in three months.

VAMC records dated May 1, 2001 reflect that the Veteran was seen 
for follow-up by Dr. Ward.  At this time, the surgical site under 
the tongue appeared well-healed with good result with increased 
tongue mobility.  The Veteran still complained of numbness at the 
midline of the tongue just under the tip.  It was deemed to be 
"not clinically significant and [the veteran] reported it not 
bothersome."

The Veteran filed the current claim on May 15, 2001, alleging 
that he has very little feeling or taste at all, and that he has 
headaches at the back of his head almost twice daily.  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A, includes obtaining a medical 
opinion whenever such an opinion is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).

Here, a VA examination was conducted in December 2009.  The 
examiner noted that the Veteran continued to have numbness in the 
floor of his mouth, which had improved over time, but "would be 
justified."  The remand request specifically asked the examiner 
to identify whether there was any "pathologically significant 
chronic tongue disorder" and, if so, whether it was the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident or fault on the part of the VA, 
or as the result of an event that was not reasonably foreseeable.  
Unfortunately, the examiner's report did not provide answers to 
these questions.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to veterans' 
benefits, see 38 U.S.C.A. § 7104(a), and as such, remand 
instructions to the RO in an appealed case are neither optional 
nor discretionary.  See e.g. Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, the case must be again remanded in order to 
obtain a medical opinion responsive to the Board's questions.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder for review by 
an appropriate VA physician who will provide 
an opinion as to whether the Veteran has a 
pathologically significant chronic tongue 
disorder, and if so, whether it is the result 
of carelessness, negligence, lack of proper 
skill, error in judgment, or some other 
incident or fault on the part of the VA, or 
as the result of an event that was not 
reasonably foreseeable.  The claims file and 
a separate copy of this remand must be made 
available to and pertinent documents therein 
reviewed by the physician.  (If the physician 
is unable to properly address these questions 
without examining the Veteran, then such 
examination should be scheduled.)  

The physician must address the following 
medical questions: 

Does the Veteran have a pathologically 
significant chronic tongue disorder?

If so, is it at least as likely as not (50 
percent probability) that it is the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or some other 
incident or fault on the part of the VA, or 
as the result of an event that was not 
reasonably foreseeable?  

A complete rationale for any opinions 
expressed should be provided.

2.  After undertaking any development deemed 
essential in addition to that specified 
above, adjudicate the Veteran's claim of 
entitlement to disability benefits under 38 
U.S.C.A. § 1151 for a tongue disorder, 
claimed as a result of VA medical treatment.  
If any benefit requested on appeal is not 
granted to the Veteran's satisfaction, issue 
a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent to 
the claim currently on appeal.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


